Citation Nr: 0805801	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-04 348	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed a 
clear and unmistakable error in the September 30, 1997, 
decision by denying entitlement to an effective date earlier 
than June 1, 1992 for the assignment of a 100 percent 
schedular rating for post traumatic stress disorder (PTSD).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The moving party had active service from May 1963 to May 1966 
and from June 1967 to February 1976.

In November 2004, the moving party's attorney filed a motion 
for revision of a September 30, 1997 Board decision, on the 
grounds there there was clear and unmistakable error (CUE) in 
that decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1400(a) (2007).  The Board denied the CUE claim in May 
2005.  The moving party appealed the Board's determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a Memorandum Decision issued in February 2007, 
the Court set aside the May 2005 Board decision, and Remanded 
the motion to the Board for further adjudication consistent 
with the Board's decision.

The moving party was advised, in September 2007, of the 
opportunity to submit additional evidence or argument.  
Correspondence received from the moving party in November 
2007 notified the Board that no additional argument or 
evidence would be submitted, and requested that the Board 
proceed.  

In statements received in September and October 1997, it 
appears as though the veteran filed informal claims for 
residuals of injuries of the right fourth finger, the left 
knee, the lower extremities, the joints, and right hip. No 
action has been taken in this regard.  The matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a September 30, 1997, decision, the Board found that 
the criteria for a 100 percent rating under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9411 were first met on May 
1, 1992, but because of a temporary total rating assigned 
from May 1, 1992 to June 30, 1992, the effective date of July 
1, 1992, was proper.

2.  In its September 30, 1997, decision, the Board failed to 
consider the provisions of 38 C.F.R. § 3.156(b), incorrectly 
applied the provisions of 38 C.F.R. § 3.400(o)(2), and failed 
to clearly set forth the standard used to determine when the 
criteria for a total schedular evaluation for PTSD were met.

3.  The veteran's September 25, 1991, VA examination report 
is the date of the informal claim at issue, and the veteran's 
December 1990 VA treatment reports and hospital summary 
report dated from May 1, 1992 to June 4, 1992, which were 
received in June 1992, should have been considered as part of 
that claim.

4.  The evidence of record supports the Board's September 30, 
1997 finding that an increased rating to 100 percent for PTSD 
was not shown prior to the May 1, 1992 to June 4, 1992 
hospital summary report.

5.  The evidence establishes that the veteran met only one 
criterion for a total schedular evaluation for PTSD at the 
time of the May 1992 to June 1992 VA hospitalization, so the 
evidence establishes that the Board properly separately 
considered each of the three separate bases for a total 
schedular evaluation for PTSD.

6.  The evidence does not clearly establish that an outcome 
different than the one rendered by the September 30, 1997, 
Board decision would have ensued, had the errors not been 
made.


CONCLUSION OF LAW

The Board decision dated September 30, 1997, denying 
entitlement to an effective date earlier than July 1, 1992, 
for the assignment for a 100 percent rating for PTSD was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 7104(a), 
7111 (West 2002); 38 C.F.R. §§ 3.156(b), 4.16, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 20.1400, 20.1401, 
20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  However, court decisions 
interpreting the VCAA have held that duties to notify and 
assist under the VCAA are not applicable to a motion for 
review of a prior final Board decision on the basis of clear 
and unmistakable error (CUE).  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).  As to this case, no 
further discussion of the VCAA is required, since the VCAA is 
not applicable to the motion before the Board.

A clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1400; see Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).

To warrant a revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

As such, to find a clear and unmistakable error, it must be 
determined (1) that either the facts known at the time were 
not before the adjudicator or the statutory and regulatory 
provisions extant at the time were incorrectly applied; (2) 
that an error occurred based on the record and the law that 
existed at the time the decision was made; and (3) that, had 
the error not been made, the outcome would have been 
manifestly different.  Grover v. West, 12 Vet. App. 109, 112 
(1999) citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313.

A disagreement as to how the facts were weighed or evaluated, 
the Secretary's failure to fulfill the duty to assist, and a 
change in interpretation of a statute or regulation do not 
constitute CUE.  Russell, 3 Vet. App. 310, 313; see generally 
38 C.F.R. § 20.1403(d), (e).  If the evidence established 
CUE, an undebatable outcome-determinative error, the prior 
decision must be reversed or revised, and the decision 
constituting the reversal or revision "has the same effect as 
if the decision had been made on the date of the prior 
decision."  38 U.S.C.A. §§ 5109A(b), 711(b).

In September 1997, applicable effective date law and 
regulations provided, except as provided in (o)(2) of this 
section, an effective date for the award of increased 
benefits is the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (1996).  
38 C.F.R. § 3.400(o)(2) provided that an effective date for 
an increase in disability compensation is the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date otherwise, date of receipt of 
claim."  38 C.F.R. § 3.400(o)(2) (1996); see also 38 U.S.C.A. 
§ 5110(b)(2) (West 1991).

Prior to November 7, 1996, the schedule for rating 
disabilities provided that when PTSD caused a veteran 
considerable impairment in social and industrial 
adaptability, a 50 percent evaluation was warranted.  A 70 
percent rating was assigned when there was severe social 
impairment and the psychoneurotic symptoms were of such 
severity and persistence that there was a severe inability to 
obtain or retain employment.  An evaluation of 100 percent 
was assigned for PTSD when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulted in profound retreat from mature 
behavior, or, with a demonstrable inability to obtain or 
retain employment were shown.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.  In Johnson v. Brown, 7 Vet. App. 95 (1994), the 
Court held that the veteran need only satisfy any one of the 
three independent criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, in order to receive a 100 percent rating.

Claim of CUE in September 1997 Board decision

The moving party avers that the Board decision dated 
September 30, 1997, was clearly and unmistakably erroneous by 
denying entitlement to an effective date earlier than July 1, 
1992, for the assignment of a 100 percent rating for PTSD.  
His specific allegations are reported below.

In the September 1997 decision, the Board, citing 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 3.160(c), found that a December 1991 
rating decision, wherein the RO had denied the claim for an 
increased rating in excess of 50 percent, was final, as an 
appeal was not filed.  The Board then acknowledged the June 
1992 receipt of a copy of a hospital summary showing 
treatment for PTSD from May 1, 1992, to June 4, 1992, and 
found that, in accordance with 38 C.F.R. § 3.157(b)(1), the 
date of admission, May 1, 1992, was the date of filing the 
informal claim seeking an increased rating for PTSD.

The Board noted that a November 1992 rating decision granted 
a temporary total rating based on hospitalization, under the 
provisions of 38 C.F.R. § 4.29 of the VA Schedule for Rating 
Disabilities, effective May 1, 1992, through June 30, 1992.  
The Board added that on May 26, 1993, the RO received a 
statement from the moving party requesting, in pertinent 
part, an increased rating for PTSD, and thereafter considered 
the May 26, 1993, statement as the date the submission of a 
formal claim.

The Board added that Social Security Administration (SSA) 
documents and VA clinical records were subsequently received, 
and that a November 1994 rating action granted a 100 percent 
rating for PTSD, effective May 26, 1993, finding that the 
date of the claim was May 26, 1993.  The Board then pointed 
out because the informal claim filed on May 1, 1992, was 
still pending when the 100 percent schedular evaluation was 
granted, the RO eventually granted an effective date of July 
1, 1992, for the award in question. 

Because the December 1991 RO decision was found to be a final 
rating action denying an increased rating for PTSD, the Board 
found that an effective date for a 100 percent evaluation for 
PTSD earlier than December 1991 was not warranted.  This 
finding by the Board is accurate and consistent with the 
applicable law and regulations.  

The Board next found that the earliest evidence showing that 
it was factually ascertainable the criteria for a 100 percent 
rating had been met was the May 1, 1992, admission report.  
Because the temporary total rating was in effect from May to 
June 30, 1992, July 1, 1992 was the earliest date allowable 
and the proper effective date for the 100 percent rating.  38 
C.F.R. § 3.400(o)(2).

Analysis

The moving party, via his attorney, argues that in September 
1997 the Board denied him due process because (1) it failed 
to consider 38 C.F.R. § 3.156(b) when adjudicating his claim 
for an earlier effective date; (2) it failed to consider 
whether his May 1992 and August 1992 informal claims remained 
pending under Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); (3) it failed to correctly apply the provisions of 38 
C.F.R. § 3.156(b) and 3.400(o)(2) when adjudicating his claim 
for an earlier effective date; and, (4) it failed to 
correctly apply the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411.

A review of the evidence of record and the law extant at the 
time of the September 30, 1997, decision establishes that the 
decision rendered on September 30, 1997, was not clearly and 
unmistakably erroneous.  The provisions of 38 C.F.R. 
§ 3.156(b) were not considered, and thereby, the regulatory 
provisions of 38 C.F.R. § 3.400(o)(2) were incorrectly 
applied.  Nonetheless, despite the presence of those errors, 
it is not absolutely clear that a different result would have 
ensued, had the errors complained of not been made.

This Board agrees that the September 30, 1997 decision did 
not consider or apply the provisions of 38 C.F.R. § 3.156(b).  
In pertinent part, 38 C.F.R. § 3.156(b) provides that new and 
material evidence received prior to the expiration of the 
appeal period . . . will be considered as having been filed 
in connection with the claim which was pending at the 
beginning of the appeal period.  Id.  The record shows that 
the RO denied the moving party's claim for an increased 
rating in December 1991 and sent notice to him that same 
month.  The May to June 1992 hospital summary, which was 
received in June 1992, was received within one-year of the 
December 1991 denial and prior to the expiration of the 
appeal period.  Thus, the Board erred on September 30, 1997 
by considering the May 1992 hospital summary as a new and 
separate claim, rather than considering it as part of the 
September 25, 1991 claim underlying the December 
adjudication.  See VA Examination Report dated September 25, 
1991.  See also 38 C.F.R. §§ 3.156(b), 3.157(b) (1996).

Additionally, because the Board did not consider the 
provisions of 38 C.F.R. § 3.156(b), it also incorrectly 
applied the provisions of 38 C.F.R. § 3.400(o)(2) when 
adjudicating the appeal.  As previously indicated, the rating 
period under consideration was initiated with the September 
25, 1991 VA examination report.  Thus, the rating period 
under consideration for this matter extends from September 
25, 1990, (one year prior to receipt of the informal claim) 
to November 1994, the date when the RO resolved the issue in 
controversy with respect to the increased rating to 100 
percent for PTSD.

Additionally, the moving party, in argument to the Court 
following appeal of the 1997 decision, contends that the 
Board did not specifically set forth the rating criteria in 
38 C.F.R. § 4.132, and did not specifically discuss the 
application of each of the alternative criteria for a 100 
percent schedular evaluation.  The Board agrees that this 
standard is not set forth in the 1997 decision.

Given the aforementioned errors, the ultimate disposition of 
the moving party's motion rests upon whether the errors in 
the September 30, 1997, decision would have manifestly 
changed the outcome of case had they not been made.  38 
C.F.R. § 20.1400(c).  With respect to the foregoing inquiry, 
this Board finds that the evidence of record supports the 
Board's September 30, 1997, finding that an increased rating 
to 100 percent for PTSD was not shown prior to the May 1, 
1992, to June 4, 1992, hospital summary report.  That is, the 
record fails to show that the outcome of the September 30, 
1997, Board decision would have been manifestly different, 
but for the errors made in that determination.  As such, the 
errors complained of cannot be CUE, and moving party's motion 
for revision of the September 30, 1997, Board decision must 
be denied.

A review of the evidence then of record fails to show that 
the criteria for a 100 percent rating for PTSD were met prior 
to May 1, 1992.  VA outpatient treatment reports and SSA 
reports dated from October 1990 to August 1991 do not clearly 
demonstrate increased PTSD impairment.  Rather, the reports 
generally show that the veteran continued to attend college, 
with VA vocational rehabilitation benefits, and participated 
in regular, almost weekly PTSD counseling and group therapy.  
In October 1990, he complained of eye pain, and underwent 
ocular examination.

It is acknowledged that a December 1990 VA medical record 
notes a diagnosis of chronic, severe PTSD.  December 1990 
evaluation reflects that the veteran had not been under 
treatment for PTSD, but sought evaluation because he was 
under considerable strain due to housing problems.  He 
reported that he was unable to move to an apartment near 
campus that had been expected to be ready, and his wife was 
staying with relatives.  That same report also notes that the 
veteran's symptoms were gradually improving with counseling, 
and reflects essentially normal findings except for the 
veteran's sad and anxious affect.  The medical record 
reflects that on examination the veteran was alert with a 
clear sensorium, and that he was fully oriented.  He denied 
experiencing delusions and hallucinations.  His judgment and 
memory were intact and he was coherent.  

In contrast, an April 1991 VAMC psychiatric evaluation report 
contains an assessment of mild delayed PTSD.  An April 1991 
activates assessment noted that he was in school, played 
basketball, and went to live shows and "little plays."  

A June 1991 VA evaluation for purposes of outpatient PTSD 
treatment shows that the veteran, who had not been employed 
since 1985, continued attending college, with VA vocational 
rehabilitation benefits, and that his highest level of 
adaptive functioning in the past year was fair (midway 
between outstanding and severe impairment on the evaluation 
scale referenced in the examination report).  The evaluation 
noted that the veteran had residuals of the motor vehicle 
accident, including memory lapses.  The provider indicated 
that the veteran was not a danger to himself or others.  In 
July 1991, the veteran participated in orthopedic evaluation 
for neck and shoulder pain, and underwent vision examination.  
The reports of those examinations reflect that the veteran 
was able to discuss his complaints, provide history, and 
discuss medical evaluation with the providers. 

The veteran's SSA reports reflect that he received disability 
benefits because of his PTSD, in part, and was disabled as 
the result of a bilateral fracture of the mandible (broken 
jaw) and a neck injury incurred in a single-car motor vehicle 
accident in March 1991.  The reports also reflect that his 
PTSD symptoms were productive of "moderate" restriction of 
activities; "marked" difficulties in maintaining social 
functioning; and, "often" deficiencies in concentration and 
performing tasks.  The veteran had no symptoms of psychosis, 
such as hallucinations or grossly disorganized behavior, 
according to the August 1991 SSA examiner.  Additionally, 
"insufficient evidence" was noted for the category of 
episodes of deterioration or decompensation of work or work-
like settings which causes the individual to withdraw from 
that situation or to experience exacerbation of signs and 
symptoms.  See August 1991 SSA reports.

Moreover, in addition to attending college with vocational 
rehabilitation benefits, the veteran also participated in a 
work-study program.  Records from that program dated from 
January 1991 through September 1991 disclose that the veteran 
worked 100 paid hours in each calendar quarter (January-
March, March-June, and July-September) for the first three 
quarters of 1991.  This evidence, together with the evidence 
that the veteran was completing his course load, although at 
less than the academic achievement level he desired, until 
his vocational training program was placed in interrupted 
status in March 1991 following his automobile accident, 
reflects that the veteran did not meet the criteria for 
unemployability for VA purposes.  

Further, on VA examination on September 25, 1991, objective 
findings were not demonstrative of symptoms warranting a 100 
percent rating.  The report noted that the veteran was a 
student at a local university, although he had difficulties 
because of increased PTSD symptoms, including difficulty 
sleeping and difficulty with concentration, and a jaw 
fracture and head injuries sustained during a motor vehicle 
accident.  The report reflects that the veteran was alert, 
had a clear sensorium, and was oriented to person, place, 
day, date, and situation.  His immediate, recent, and remote 
memory functions were intact as well.  The veteran's mood was 
described as chronically nervous and anxious, and his affect 
was serious and depressed.  Nonetheless, the veteran denied 
present suicidal or homicidal ideation, and he denied 
experiencing delusions and hallucinations, although he had 
flashbacks.  The veteran's insight was good and his judgment 
was intact.  The diagnoses included PTSD and major 
depression, one episode, of moderate severity.

The claims file reflects that SSA issued a favorable 
decision, which granted the veteran SSA disability benefits, 
in late August 1991.  There are no records that the veteran 
earned money through the work study program after September 
30, 1991.  There is no record that the veteran attempted to 
return to his vocational rehabilitation program after he 
received the favorable disability determination from SSA.  
There are no VA or other treatment records associated with 
the claims files after the September 1991 VA examination was 
conducted until the veteran was hospitalized in May 1992.  
However, the fact that the veteran did not continue his 
academic courses after he received the favorable SSA 
determination does not establish that he was unable to do so 
as a result of his service-connected PTSD, so as to warrant a 
total schedular evaluation.  

Finally, the summary of the veteran's May 1992 to June 1992 
VA hospitalization for treatment of PTSD reflects that the 
veteran was alert, cooperative, coherent and well-groomed on 
admission.  His primary complaint was his inability to sleep.  
He was not dangerous to others or suicidal at the time of 
admission, although he reported anger and rage.  The 
discharge summary stated that the veteran was competent for 
VA purposes, but unemployable.  The finding of 
unemployability met one of the three criteria for a 100 
percent evaluation for PTSD under 38 C.F.R. § 4.132, DC 9411.  
However, the veteran did not meet the criterion for 
unemployability prior to that time, as he had continued to 
participate in his vocational rehabilitation course of study, 
even after the March 1991 motor vehicle accident, which 
resulted in hospitalization and injuries requiring surgery.

The medical evidence during the rating period on appeal fails 
to show that the veteran's attitudes of all contacts, except 
the most intimate, were so adversely affected as to result in 
virtual isolation in the community.  In particular, the 
evidence establishes that the veteran remarried, attended his 
college courses, and participated in sports recreation 
activities with others.  The evidence also fails to show that 
the veteran had totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy that resulted in profound 
retreat from mature behavior.  

The veteran's PTSD was evaluated as 50 percent disabling 
during this period.  Certainly, the evidence demonstrates 
that the veteran's PTSD interfered with his concentration, 
and the veteran expressed dissatisfaction with his grades and 
academic achievement, but the evidence does not clearly and 
unmistakably demonstrate total schedular impairment.  Rather, 
the medical evidence demonstrates that the veteran did not 
manifest grossly disturbed behavior or thought processes, was 
able to perform work-like activities through September 1991, 
when he began receiving SSA disability benefits, and was able 
to seek medical treatment appropriately, and participated in 
therapy consistently.  38 C.F.R. § 4.132, Diagnostic Code 
9411.  

In light of the aforementioned evidence, this Board finds 
that the evidence does not clearly show that the moving party 
would have been entitled to a 100 percent rating for PTSD had 
the provisions of 38 C.F.R. § 3.156(b) been applied.  
Moreover, this Board acknowledges that the rating period on 
appeal extends to September 25, 1990, one year prior to 
receipt of the September 1991 VA examination report.  

This Board also acknowledges that under the provisions of 38 
C.F.R. § 3.400(o)(2), the moving party could have been 
assigned an effective date at any period from September 25, 
1990.  However, as previously indicated, based on the facts 
found, the evidence does not show that the veteran's PTSD 
symptoms increased in severity at any time prior to receipt 
of the May 1, 1992 hospital summary report.  As such, 38 
C.F.R. § 3.400(o)(2) should not have been applied in the 
September 1997 decision.  The provisions of 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided the claim is received within one year 
after the increase).  Based upon the facts presented in this 
matter and the above-discussed analysis, the September 30, 
1997 decision should have been governed by the provisions of 
38 C.F.R. § 3.400(o)(1), which provide that the proper 
effective date is the date of increase or the date of receipt 
of the claim, whichever is the later.

Under the provisions of 38 C.F.R. § 3.400(o)(1), the evidence 
shows that the date entitlement arose, the May 1, 1992, 
hospital summary showing increased impairment, is the later 
date of the choices provided in the statute.  Therefore, it 
is proper effective date.  The September 25, 1991, VA 
examination report, the report which has been accepted as the 
date of the informal claim, shows no more than moderate 
impairment, and the VA treatment reports and SSA reports do 
not clearly demonstrate increased impairment due to PTSD to 
such severity as to unmistakably warrant a total schedular 
evaluation, under any one of the three separate bases for a 
total evaluation, set forth above.   

This evidence does not establish that the veteran met any of 
the criteria which provide the three separate bases for an 
award of a total schedular evaluation prior to May 1, 1992.  
It does not, for example, establish that attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; rather, 
the evidence that he was attending college and participating 
in a work-study establishes that it was unlikely that he was 
so isolated in the community as to meet that criterion for a 
total schedular evaluation.  

Moreover, the evidence establishes that the veteran met only 
one criterion for a total schedular evaluation for PTSD at 
the time of the May 1992 to June 1992 VA hospitalization.  
Since the veteran met only one criterion at the time when the 
Board determined that entitlement to a total evaluation was 
factually ascertainable, the evidence establishes that the 
Board properly separately considered each of the three 
separate bases for a total schedular evaluation for PTSD, 
even though the Board did not clearly so state.

Based on the facts found, the Board decision in September 
1997 was not clearly erroneous in finding that the May 1, 
1992, hospitalization report was the date when entitlement to 
an increase in disability to 100 percent for PTSD under the 
schedular criteria arose.

The moving party also asserts that the Board failed to 
consider whether the moving party's May 1992 and August 1992 
informal claims remain pending under Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  In essence, the moving party 
asserts that VA breached its duty to assist by not "fully and 
sympathetically developing his claim to the optimum."  
Roberson, 17 Vet. App at 135.  For the same reasons stated 
above, the Board finds that this contention is without merit.  
Prior to July 1, 1992, the record does not show that the 
veteran's PTSD rendered him unable to gain substantial 
employment, nor does it show that the veteran met the 
requisite percentage criteria under 38 C.F.R. § 4.16(a).  

VA outpatient treatment reports dated from October 1990 to 
August 1991 do not show that the veteran was unemployable due 
to his PTSD.  Additionally, although the SSA reports show 
that disability benefits were awarded based on the veteran's 
PTSD, as noted in the September 1997 Board decision, the 
Board is not bound by rulings of the SSA.  The award of VA 
benefits is governed by different laws and regulations and 
any award of VA benefits must be made under VA laws and 
regulations.  This Board also notes that a claim for a TDIU 
may not be considered when a schedular 100 percent rating is 
already in effect.  There is no additional monetary benefit 
available for the veteran.  Green v. West, 11 Vet. App. 472, 
476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1996); 
VAOPGCPREC 6-99.

In summary, although the Board in its September 30, 1997 
decision erred by failing to consider and apply applicable 
regulatory provisions, the record does not demonstrate that 
the moving party would have been entitled to a 100 percent 
rating for PTSD prior to May 1, 1992, had the errors not been 
made.  Thus, the September 30, 1997, decision is not clearly 
and unmistakably erroneous.  The moving party's motion for 
revision of the Board's September 30, 1997, decision denying 
entitlement to an effective date prior to July 1, 1992 for 
the grant of a 100 percent rating for PTSD is denied.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.


ORDER

The Board decision dated September 30, 1997 which denied 
entitlement to an effective date earlier than June 1, 1992, 
for the assignment of a 100 percent schedular rating for 
PTSD, was not clearly and unmistakably erroneous; the appeal 
to revise that decision is denied.




                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



